United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3394
                                   ___________

Linda Sue Bryson,                       *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri
                                        *
United States of America                *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 11, 2001
                              Filed: October 3, 2001
                                   ___________

Before LOKEN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and. TUNHEIM,1
      District Judge
                          ___________

TUNHEIM, District Judge.

      Petitioner Linda Sue Bryson appeals the district court’s denial of her petition
pursuant to 28 U.S.C. § 2255. For the reasons that follow, we affirm.

      On January 12, 1996, Bryson was convicted of conspiring to distribute, and
possessing with intent to distribute, more than a kilogram each of methamphetamine


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, sitting by designation.
and heroin in violation of 21 U.S.C. §§ 841 and 846. Bryson was assessed a
managerial role in the offense and was sentenced to 405 months imprisonment.
Bryson appealed her conviction and sentence. This Court affirmed Bryson’s
conviction, but remanded for resentencing after holding that there was insufficient
evidence to support the three-level enhancement under § 3B1.1 of the Sentencing
Guidelines. United States v. Bryson, 110 F.3d 575, 584-85 (8th Cir. 1997). On
resentencing, Bryson received a 260-month term of imprisonment.2

       Thereafter, Bryson filed a § 2255 petition, presenting eleven issues which she
sought to challenge her conviction and sentence. The district court3 denied all
grounds for relief, but issued a Certificate of Appealability (“COA”) to appeal the
denial of Ground 10 of her motion under § 2255. In Ground 10, Bryson asserts an
ineffective assistance of counsel claim in which she alleges thirteen separate failures
of her trial and appellate counsel.

       To prove a claim of ineffective assistance of counsel, Bryson must demonstrate
both that her counsel’s performance was deficient, and that counsel’s deficient
performance prejudiced her defense. Strickland v. Washington, 466 U.S. 668, 687
(1984); Steinkuehler v. Meschner, 176 F.3d 441, 445 (8th Cir. 1999). To establish the
performance prong of the Strickland test, Bryson must show that her attorney’s
representation fell below the “range of competence demanded of attorneys in criminal
cases.” Id. at 688. Our review of counsel’s performance is deferential and there is
a presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance. Id. at 689. To establish the prejudice prong of the Strickland
test, Bryson must demonstrate “that there is a reasonable probability that, but for



      2
       Although there are representations in the briefs that Bryson was resentenced
to 205 months, a review of the transcript from the resentencing hearing held on
July 18, 1997 reveals that Bryson was resentenced to 260 months. (App. at 28).
      3
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
                                          -2-
counsel’s unprofessional errors, the result of the proceeding would have been
different.” Id. at 694; Fretwell v. Norris, 133 F.3d 621, 623 n.2 (8th Cir. 1998).

        The district court summarily dismissed Bryson’s ineffective assistance of
counsel claim on the basis that “[m]ovant’s allegations are brief, conclusory and fail
to cite to the record.” (App. at 102.) Because Bryson failed to make any affirmative
showing of what the evidence or testimony might have been, the court concluded that
it could not even begin to apply the Strickland standards on such deficient allegations.
(Id. at 102-03.)

       On appeal, Bryson does not argue the only issue on which the district court
issued the certificate of appealability. We have held that “appellate review is limited
to the issues specified in the certificate of appealability.” Richardson v. Bowersox,
188 F.3d 973, 982 (8th Cir. 1999) (quoting Carter v. Hopkins, 157 F.3d 872, 874 (8th
Cir. 1998); Kellogg v. Skon, 176 F.3d 447, 450 n.2 (8th Cir. 1999). Given Bryson’s
failure to argue her ineffective assistance of counsel claim, we accordingly affirm the
district court’s denial of Ground 10 of Bryson’s § 2255 motion.

A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-